                       MINUTE ENTRY FOR CRIMINAL PROCEEDING

BEFORE MAG..TUDGE            Roanne Mann                             DATE :      1/9/19

DOCKET NUMBER:              18-llOlM                                   LOG # I i\'.23- llH-la


DEFENDANT'S NAME :           Lucio Celli
                              ^Present             Not Present        ^Custody              Bail


DEFENSE COUNSEL:            Leticia Olivera
                                  Federal Defender          CJA                 Retained


A.U.S.A:   KavlaBensing                                    CLERK:        E. Williams



INTERPRETER :                                              ^Language)


   Defendant arraigned on the :        indictment       superseding indictment          probation violation
      Defendant pleads NOT GUILTY to ALL counts.
      DETENTION HEARING Held.                      Defendant's first appearance.
              Bond set at                               . Defendant         released       held pending
              satisfaction of bond conditions.
              Defendant advised of bond conditions set by the Court and signed the bond.
             Surety(ies) sworn, advised of bond obligations by the Court and signed the bond.
             (Additional) surety/ies to co-sign bond by                   !
              After hearing, Court orders detention in custody.           Leave to reopen granted
      Temporary Order of Detention Issued. Bail Hearing set for

     At this time, defense counsel states on the record that the defendant does not have a bail
     application / package. Order of detention entered with leave to reapply to a Magistrate
     or to the District Court Judge to whom the case will be assigned.

       Order of Excludable Delay/Speedy Trial entered. Start_j_J_5_/j_3 Stop—
       Medical memo issued.


       Defendant failed to appear, bench warrant issued.

      Status conference set for        2-[S'[ l^           11 .t)(^tX.lM.before Judge                     ■
Other Rulings :
